UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):September 30, 2011 McDONALD'S CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 1-5231 36-2361282 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One McDonald's Plaza Oak Brook, Illinois (Address of Principal Executive Offices) (Zip Code) (630) 623-3000 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁪ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁪ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁪ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁪ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. OnSeptember 30, 2011, McDonald’s Corporation (the “Company”) issued U.S.$500,000,000 of the Company’s medium-term notes (the “Issuance”), pursuant to the Company’s existing medium-term notes program, as set forth in the Company’s Registration Statement on Form S-3 (Registration No. 333-162182), dated September 28, 2009, the related Prospectus and Prospectus Supplement, each dated September 28, 2009, and Pricing Supplement No. 4, datedSeptember 27, 2011. A copy of the legal opinion of the Corporate Executive Vice President, General Counsel and Secretary of the Company relating to the Issuance is filed herewith as Exhibit 5. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 5 Legal Opinion of Gloria Santona, Corporate Executive Vice President, General Counsel and Secretary of McDonald's Corporation. 23 Consent of Gloria Santona, Corporate Executive Vice President, GeneralCounsel and Secretary of McDonald's Corporation (included in the opinion filed as Exhibit 5 hereto). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. McDONALD'S CORPORATION (Registrant) Date:September 30, 2011 By: /s/ Denise A. Horne Denise A. Horne Corporate Vice President - Associate General Counsel and Assistant Secretary Exhibit Index Exhibit No. Description 5 Legal Opinion of Gloria Santona, Corporate Executive Vice President, General Counsel and Secretary of McDonald's Corporation. 23 Consent of Gloria Santona, Corporate Executive Vice President, GeneralCounsel and Secretary of McDonald's Corporation (included in the opinion filed as Exhibit 5 hereto).
